Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, and17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent. Pub. No. 2010/0130674 to Burckhardt in view of U.S. Patent Pub. No. 2015/0111991 to Kitamura et al.
As to claims 1-7, Burkhardt discloses in example VB-06 a hydroxyaldimine comprising the reaction product of 10.00 g of 2-(2-aminoethoxy) ethanol and 10.34 g of benzaldehyde (0329-0330). Burkhardt further teaches other types of aromatic aldehydes such as substituted benzaldehyde including 4-isopropyibenzaldehyde or 4-phenyloxybenzaldehyde. Still, the reference does not prefer to use substitute benzaldehyde.

At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute benzaldehyde used in example VB-06 of Burckhardt for the aromatic aldehydes that have a branched alkyl group having 10 to 14 carbon atoms of Kitamura because the aromatic aldehydes are liquid at normal temperature (improved workability) and do not smell at normal pressure from the viewpoint of the discharge regulation of volatile organic compounds (VOCs) (0043-0045).
As to claims 17-19, Burkhardt teaches suitable hydroxy functional amines, such as 3-aminomethyl-3,5,5,-trimethylcyclohexanol (same as applicants examples).

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
The applicant argues that Burckhardt teaches a generic aromatic Z4 group and that Kitamura teaches an aromatic aldehyde that falls within the scope of the claims. However, Kitamura teaches the aromatic aldehyde as a component by itself in polyurethane compositions (Kitamura, 0043). Upon reaction with water, this component (aromatic aldehyde) will again be by itself in the composition of Burkhardt. Note the reaction of aldimines with water deblocks aldimines to give free amino groups and aldehydes. Kitamura clearly shows the aromatic aldehydes to be useful in polyurethanes. Therefore, it would have been expected to 
The applicant argues that Kitamura does not teach or suggest that these aldehydes are used for producing aldimines or that the aldimines would be suitable for the purposes of Burckhardt.  Firstly, Burckhardt encompasses substituted aromatic aldehydes in their aldimines. Kitmaura shows them to be useful in polyurethanes and not to smell. No impermissible hindsight is required to arrive at the instantly claimed invention from the above noted combination of the teachings of Burckhardt and Kitamura. The above rejection is not based on Kitamura alone, but on the combination of Burckhardt and Kitamura. Applicant's arguments directed to Kitamura alone therefore do not address the above rejection. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ375 (Fed. Cir. 1986).  
The applicant argues that the aromatic aldehydes are unexpectedly compatible with polyurethane because the long-chain substituent on the aromatic ring of the aldehyde was expected to lead to poor compatibility with the hydrophilic, hydrogen-bonded polymer structure of polyurethanes. However, these results are not unexpected because not commensurate in scope with applicant's claims in terms of aldehyde type or amount. It has been held that the claims must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. It has further been held that a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288.  Finally, the applicants have failed to compare the closest prior art that used benzaldehyde as the aldehyde component in the preparation of the hydroxyaldimine.  The applicants should compare benzaldehyde to the claimed aldehyde to establish unexpected results.
Accordingly, it is not evident that the argued results hold for the full scope of the claims or that the argued bleed out in polyurethanes is necessarily possessed by the claimed composition. Furthermore, it is by no means clear that showings of compatibility would be considered to be unexpected in view of the Kitamura disclosure regarding the use of the same preferred aldehyde (Aldehyde-1 in specification) in polyurethane sealant applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763